COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER FOR SUPPLEMENTAL BRIEFING ON REMAND



Case name:             City of Houston, Appellant v.
                       Randall Kallinen and Paul Kubosh, Appellees

Cause No.              01-12-00050-CV


         This court is in receipt of the mandate of the Texas supreme court in this appeal. The
parties may file supplemental briefing if they believe it will aid this court’s consideration of the
issues on remand. The appellant’s supplemental brief is due by October 9, 2015. The appellees’
brief is due 30 days after the appellant’s brief is filed, or by November 9, 2015, whichever is later.




Judge’s signature:     /s/ Jane Bland
                       Jane Bland
                       Justice, acting individually




Date:        September 3, 2015